Citation Nr: 1118354	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  10-05 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus Type II, to include as due to herbicide exposure in service.

2.  Entitlement to service connection for arthritis of the left knee, to include as due to herbicide exposure in service.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure in service.

4.  Entitlement to service connection for gout, to include as due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When this case was last before the Board in October 2010 the Board remanded the file to the Agency of Original Jurisdiction in order to afford the Veteran a videoconference hearing before a Veterans Law Judge per his request.  The Veteran subsequently testified before the undersigned Veterans Law Judge in a videoconference hearing in February 2011; a transcript of the hearing is associated with the claims file.

During the videoconference hearing the Veteran submitted private medical records with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active service.

2.  Diabetes mellitus Type II, arthritis of the left knee, hypertension and gouty arthritis (gout) were not present until more than one year after the Veteran's discharge from service and are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus Type II was not incurred in or aggravated by active service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Arthritis of the left knee was not incurred in or aggravated by active service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  Hypertension was not incurred in or aggravated by active service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4.  Gout was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for diabetes mellitus Type II, hypertension, arthritis of the left knee and gout.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran in this case was provided adequate VCAA notice, to include pertaining to the disability-rating and effective-date elements, prior to the July 2007 rating decision on appeal.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and service personnel records are of record.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  

The Veteran has not been provided a VA medical examination and no VA medical opinion has been obtained in response to any of the claims, but as explained in detail below he has not shown a prima facie case for service connection so remand for examination is not required at this point; see  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board particularly notes in this regard that the Veteran has not credibly reported continuity of symptomatology that satisfies the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the Board will address the merits of the claims.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus, hypertension or arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Herbicide exposure

The Veteran in this case did not serve in the Republic of Vietnam.  The Veteran's DD Form 214 reflects 3 months and 11 days of foreign service; review of the Veteran's complete service personnel record shows he spent this period assigned to Sondrestrom, Greenland from July - September 1963.

Service personnel records include a Travel Order dated in July 1964 ordering the Veteran to proceed from his home base of Fort Eustis, Virginia to Edgewood Arsenal, Maryland for the purpose of disposing of contaminated waste.  Personnel were instructed to have M17 protective masks available at all times.  Stevedore personnel were to accompany cargo to the dump site aboard Navy vessels.  The nature of the cargo was not identified.

The Veteran testified before the Board in February 2011 that during service he participated in a "sea dump" that disposed of "mustard gas and stuff."  The Veteran was told at the time that mustard gas was the substance being dumped.  He believed he could have been exposed to herbicides in Greenland, but admitted he had no basis for that belief.

The Board finds at this time that the Veteran is not shown to have been exposed to herbicides during service.  He served during the Vietnam War period, but does not assert, and the evidence does not show, that he ever served in the Republic of Vietnam or any other geographical area in which the use of herbicides has been documented.  He asserts a personal belief that he may have somehow been exposed to herbicides in Greenland but cannot provide any rational basis for such belief.    
 
The Board notes that claims based on chronic effects of exposure to mustard gas and Lewisite are adjudicated under the criteria of 38 C.F.R. § 3.316 and are predicated on full-body exposure to nitrogen or sulfur mustard or to Lewisite and on the development of certain specific diseases.  In this case, even if the Veteran did in fact participate in a sea dump of artillery shells filled with mustard gas as he believes, he has not shown any full-body exposure, and his claimed disabilities on appeal are not among those enumerated in 38 C.F.R. § 3.316.    

Based on the analysis above the Board finds the Veteran was not exposed to herbicides during service, and that any presumptive relationship of exposure to herbicides and certain subsequent diseases is not applicable in this case.
 
Entitlement to service connection

STRs are silent in regard to diabetes mellitus (DM), arthritis, gout or hypertension in service.  Separation examination in November 1964 showed clinical evaluation of the endocrine, vascular and musculoskeletal systems as "normal" with blood pressure of 124/80 and urinalysis negative for sugar or albumen.  In a contemporaneous Report of Medical History, the Veteran denied history of sugar or albumen in the urine, high or low blood pressure, arthritis or rheumatism, deformity of bone or joint, lameness, or "trick" or locked knee.  

The Veteran testified before the Board that diabetes, hypertension, arthritis and gout were diagnosed in approximately 1968 or 1969.  The Board simply notes that this is well past one year following discharge from service and there is no evidence suggesting that any of the presumptive diseases were manifested within one year after the Veteran's discharge from service.  Therefore, presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable for those disabilities.

An emergency treatment record from McLeod Regional Medical Center in July 1988 notes history of  hypertension for seven years (i.e., since approximately 1981).  The Veteran was noted to be noncompliant with medications.  He received inpatient treatment for five days for hypertensive emergency and was then discharged home at his insistence.  The treatment record is silent in regard to current arthritis, DM or gout.

The Veteran had surgery on his right knee at McLeod Regional Medical Center in July 1995; the condition was diagnosed as "gouty arthritis."  This is the first notation of gout in the file; the treatment record is silent in regard to etiology.

VA outpatient treatment records dated in October 1997 show diagnosis of idiopathic hypertension.  A VA treatment note in August 1999 states the Veteran's hypertension had been known for 10 years (i.e., since approximately 1989); the Veteran was noted as being "very obese."

A November 2006 letter from Pee Dee Nephrology provides diagnoses of DM and hypertension as well as a number of other disorders (end stage renal disease, chronic renal failure, anemia, and hypoparathyroidism).  The letter is silent in regard to the onset or etiology of DM or hypertension.

The Veteran testified before the Board in February 2011 that he was not treated for any of the claimed disabilities prior to service.  He began having problems after the "sea dump" of contaminated materiel, which he believed to be mustard gas, and he began receiving treatment in approximately 1967.  The disabilities on appeal were diagnosed in 1968 or 1969.  He currently had severe kidney problems attributable to DM-II.  Physicians had told the Veteran that all four of the disabilities on appeal are due to exposure to herbicides.  

On review, the Board notes the Veteran is shown to be diagnosed with DM-II, arthritis of the left knee, hypertension and gout.  Accordingly, one element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case there is no medical evidence attributing the Veteran's claimed disabilities to service.  The Veteran testified before the Board that he has been informed by physicians that all of his claimed disabilities are due to herbicide exposure, but as discussed above the Board has determined that he was not exposed to herbicides in service.  Further, hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).
  
VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his testimony before the Board.

The Veteran's lay evidence essentially reports his symptoms after discharge from service and asserts his belief that his claimed disabilities are due to service, and specifically due to herbicide exposure.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The record in this case does not contain any competent medical opinion showing the claimed disabilities to be due to service.

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 488, 496, citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

The Board notes the Veteran testified he has had problems ever since the sea dump.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the sea dump was in July 1964; the Veteran was discharged in January 1965, at which time he denied any symptoms associated with the disabilities on appeal.  The Board accordingly finds the Veteran's current account of chronic symptoms beginning during service is inconsistent with his own statements at the time of discharge from service and thus not credible.  Therefore, entitlement to service connection under 38 C.F.R. § 3.303(b) is not established.

In sum, the Board has found the criteria for service connection for DM-II, hypertension, arthritis of the left knee and gout are not met.  Accordingly, the claims must be denied.

The evidence in this case preponderates against the claims and the benefit-of-the-doubt rule does not apply.  


ORDER

Service connection for diabetes mellitus Type II is denied.

Service connection for arthritis of the left knee is denied.

Service connection for hypertension is denied.

Service connection for gout is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


